DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amendments in the response filed on 2/18/2022 has been considered by the Examiner. Claims 1 and 2 have been amended. Claims 1-20 are allowed.   
      Allowable Subject Matter
Claims 1-20 are allowed. 
Tatsuta or any other prior art fails to teach a device comprising a housing comprising two mechanical arms projecting from an opening of the housing, the two mechanical arms configured to rotate about a first and second rotation axis so that distal ends move along an arcuate path, two mechanical fingers, each located at the end of a respective one of the two mechanical arms, wherein the two mechanical fingers is configured to conduct radiofrequency, and a flexible sleeve comprising a waist portion, two leg portions extending from the waist portion , and a depression between the two leg portions, each of the two leg portions comprising a through-opening, each of said two mechanical fingers extending through and from a corresponding one of said through-openings and is configured to contact the skin surface while being connected to the corresponding mechanical arm through the through-opening. 
Therefore, claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794             

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794